Case 2:19-cv-06182-DSF-PLA Document 82-15 Filed 08/18/20 Page 1 of 7 Page ID
                                 #:2507




                          Exhibit Q
8/13/2020                                   Mail -82-15
            Case 2:19-cv-06182-DSF-PLA Document    Shayla R. Myers
                                                             Filed - Outlook
                                                                      08/18/20 Page 2 of 7 Page ID
                                             #:2508
       Re: Garcia v. City of LA, Ex Parte Application for Order to Show Cause re: Contempt
       Shayla R. Myers <SMyers@lafla.org>
       Mon 8/10/2020 3 11 PM
       To: Felix Lebron <felix.lebron@lacity.org>; Cathy Sweetser <catherine.sdshhh@gmail.com>; Herbert, Benjamin Allen
       <benjamin.herbert@kirkland.com>; Onufer, Michael <michael.onufer@kirkland.com>
       Cc: Gabriel Dermer <gabriel.dermer@lacity.org>; Patricia Ursea <patricia.ursea@lacity.org>; Jessica Mariani
       <jessica.mariani@lacity.org>; Scott Marcus <SCOTT.MARCUS@lacity.org>
       Counsel,

       We did not say that Mr. Dermer agreed to provide a stipulation or declaration. We discussed a
       stipulation and declaration, and he was clear during our call that although he agreed that the
       City had violated the injunction, he was not sure if his client would be willing to stipulate or to
       provide a declaration. He asked for additional time to see what he could do.

       We had hoped, by providing that additional time and a draft stipulation, we could reach
       agreement and avoid court intervention. But while parties appear to agree that the City violated
       the Court's preliminary injunction in at least some of the instances we have raised, we agree on
       little else, including many of the facts laid out in your email below. It is also clear from your
       email that we continue to disagree about the significance of these violations and what is
       necessary and justified to ensure the City complies with the injunction.

       We would note that the onus is not on Plaintiffs to raise issues for the City to address; the onus
       is on the City to comply with the Court's order. And the City's failure to do so on numerous
       occasions evidences more than mere technical or inadvertent violations of the injunction. For
       that reason, we intend to file an application for an order to show cause re: contempt and
       sanctions. As of now, we intend to proceed by noticed motion, but we reserve the right to move
       ex parte if it is warranted. If that is the case, we will provide oral notice, as required by the Local
       Rules.


       Thanks,

       Shayla Myers | Senior Attorney
       Legal Aid Foundation of Los Angeles
       7000 S. Broadway | Los Angeles, CA 90003
       213.640.3983 direct | 213.640.3988 facsimile
       www.laﬂa.org | smyers@laﬂa.org




       From: Felix Lebron <felix.lebron@lacity.org>
       Sent: Monday, August 10, 2020 7:14 AM
       To: Cathy Sweetser <catherine.sdshhh@gmail.com>; Shayla R. Myers <SMyers@laﬂa.org>; Herbert,
       Benjamin Allen <benjamin.herbert@kirkland.com>; Onufer, Michael <michael.onufer@kirkland.com>
       Cc: Gabriel Dermer <gabriel.dermer@lacity.org>; Patricia Ursea <patricia.ursea@lacity.org>; Jessica
       Mariani <jessica.mariani@lacity.org>; Scott Marcus <SCOTT.MARCUS@lacity.org>
       Subject: Re: Garcia v. City of LA, Ex Parte Application for Order to Show Cause re: Contempt


https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.01&popoutv2=1                                                  1/6
8/13/2020                                Mail -82-15
         Case 2:19-cv-06182-DSF-PLA Document    Shayla R. Myers
                                                          Filed - Outlook
                                                                   08/18/20 Page 3 of 7 Page ID
       Counsel,                           #:2509
       We write in response to Plaintiffs’ August 6, 2020 letter and follow-up issues raised in Plaintiffs’ emails
       below. As an initial matter, the City did not agree to stipulate to contempt or submit a declaration from
       LASAN's General Manager during Assistant City Attorney Gabriel Dermer’s call with Plaintiffs’ counsel
       on August 6, 2020. The City acknowledged that it may have inadvertently posted a pre-injunction
       CARE+ form notice, that we were investigating these issues, and that the City would take immediate
       steps to cure any deficiencies regarding signage. The City conducted a swift investigation into
       Plaintiffs’ concerns, the results of which are summarized below.

       On July 27, 2020, Plaintiffs sent the City a meet-and-confer letter contending that the City was in
       contempt of the injunction because of permanent signage posted before the injunction was issued on
       April 11, 2020. On July 30, 2020, ACA Dermer responded to Plaintiffs’ letter and confirmed that the
       Court's injunction did not order the removal of existing permanent signage, but the City nevertheless
       voluntarily agreed to place overlays on top of over 3,100 permanent signs at over approximately 800
       locations within the City. ACA Dermer’s July 30 correspondence attached pictures of the City’s
       overlays, which omit all references to LAMC 56.11(3)(i). By August 3, 2020 – less than one week after
       receiving Plaintiffs’ meet-and-confer letter – the City had placed overlays on 3,106 permanent signs at
       797 locations within the City. We have attached below several overlay pictures originally sent to
       Plaintiffs’ counsel on July 30, 2020.

       On July 31, 2020, the City conducted a comprehensive cleanup within the City’s Beacon A Bridge
       Home temporary housing (ABH). The Beacon ABH has multiple permanent signs posted in English
       and Spanish regarding comprehensive cleanups in the area. All permanent signage within the
       Beacon ACH is compliant with the preliminary injunction. On July 30, 2020, the City’s Livability
       Services Division (LSD) conducted a posting survey of the area in advance of the cleanup. By way of
       background, in mid-March 2019, the City suspended comprehensive cleanups because of the COVID-
       19 pandemic. The City’s July 31 cleanup was the first comprehensive cleanup conducted since
       March. Notwithstanding the fact that there were multiple permanent, injunction-compliant signs
       located within the Beacon ABH area, the environmental compliance inspector (ECI) conducting the
       survey posted additional paper notices in the area. The ECI inadvertently posted the City’s pre-
       injunction CARE+ comprehensive cleaning notice. LASAN did not enforce LAMC 56.11(3)(i) during
       the July 31 comprehensive cleanup. Uncontaminated property, including items that would be deemed
       a “bulky item” under LAMC 56.11(3)(i) because of the item’s size, were stored. Property identified by
       ECIs as contaminated or hazardous materials on health hazard checklists were removed and
       disposed accordingly irrespective of the size of the item. While a pre-injunction CARE+ notice was
       posted within the BEACON ABH on July 30, the posting was an attempt to provide additional notice to
       unhoused residents in the area because cleanup operations had been suspended. The pre-injunction
       CARE+ notice was posted only once on July 30, 2020. The City’s post-injunction CARE+ notice is
       attached below. The CARE+ notice omits any reference to “Bulky Items” under LAMC 56.11(3)(i).

       On August 4, 2020, the City conducted a comprehensive cleanup within the City’s Hope ABH located
       in the South LA area. On August 3, 2020, LSD conducted a posting survey of the area. The HOPE
       ABH has multiple permanent signs posted in English and Spanish located within the area and, at the
       time of the survey, the City had already posted the overlays on the permanent signage discussed
       above. While all permanent signage in the area complied with the injunction, the ECI conducting the
       survey posted additional paper notices on bulky items designed to be used as shelters. The additional
       paper notice referred to bulky items but the City’s pre-injunction bulky-item-designed-to-be-used-as-a-
       shelter notice was not used or posted in the area. The paper notice stated that the failure to remove
       the item from the area would result in the bulky item being removed and maintained in a secure
       location for 90 days, and omitted prior language stating that the bulky item would be removed and
       discarded without notice. The ECI posted additional paper notices on these items because the City
       had historically provided additional written notices for items intended to be used as shelters. In
       sanitation and waste management, the reference to a bulky item refers generally to an item whose
       large size precludes or complicates its handling by normal collection, processing, or disposal
       methods. The ECI attempted to provide additional notice to unhoused residents for these items
       designed to be used as shelters. However, we understand that the reference to a bulky item in the
       traditional sanitation context may be confused with the defined term “Bulky Item” under LAMC 56.11.
https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.01&popoutv2=1                                             2/6
8/13/2020 Case 2:19-cv-06182-DSF-PLA Document         Mail -82-15
                                                             Shayla R. Myers
                                                                       Filed - Outlook
                                                                                08/18/20 Page 4 of 7 Page ID
       Thus, while the notice stated that the item would#:2510
                                                         be stored for 90 days if not removed like other
       personal property, the City will no longer be posting any additional paper notices on large items
       designed to be used as shelters. Importantly, during the cleanup on August 4, 2020, the City did not
       enforce the Bulky Item provision under LAMC 56.11(3)(i). Property identified as hazardous material
       on the ECI’s health hazard checklist was removed and discarded accordingly, and uncontaminated
       property was removed and stored irrespective of the size of the item, including uncontaminated bulky
       items as defined in LAMC 56.11(3)(11).

       On August 7, 2020, the City conducted a comprehensive cleanup within the City’s Eubank ABH
       located in Wilmington. The Eubank ABH has multiple permanent signs posted in English and Spanish
       within the area. The permanent signage around the Eubank ABH was posted after the preliminary
       injunction issued on April 11, 2020, and the signs omit any reference to Bulky Items and LAMC
       56.11(3)(i). A picture reflecting the permanent signage at the Eubank ABH is attached below. Similar
       to the Hope ABH cleanup, additional paper notices were provided on items designed to be used as
       shelters. These additional paper notices will no longer be used or posted within the cleanup area for
       reasons discussed above. Importantly, during the August 7 cleanup, the City did not enforce the Bulky
       Item provision under LAMC 56.11(3)(i). Property identified as hazardous material on the health
       hazard checklist was removed and discarded accordingly, and uncontaminated property was removed
       and stored irrespective of the size of the item.

       The City’s attached CARE+ notice is the existing form of the paper notice used for future CARE+
       comprehensive cleanups. As discussed above, the City will not be posting additional paper notices for
       items designed to be used as shelters. We appreciate the fact that Plaintiffs’ agreed to delay the filing
       of an ex parte application to meet and confer with the City on these issues and provide time for the
       City’s investigation.

       The City has been very responsive each time Plaintiffs have raised a concern regarding notices,
       notwithstanding with the fact that the parties’ counsel may disagree on the merits of the legal issues in
       the case. On June 30, 2020, Plaintiffs sent the City a letter contending that the City posted a bulky
       item notice in violation of the preliminary injunction. While Plaintiffs' pictures of the notice did not
       appear on their face to be a City-issued notice, we nonetheless investigated the issue immediately.
       On July 1, 2020, the City confirmed in an email to Plaintiffs’ counsel that the notices reflected in
       Plaintiffs’ pictures were not posted by the City. While the City could not confirm who posted the fake
       notices, it suspected that the notices were posted by local area residences. We also confirmed that
       the City was not conducting posted comprehensive encampment cleanups at that time or any bulky
       item enforcement, and that the City’s limited operations that occurred before July 1 were conducted in
       conformance with the injunction. At that time, Plaintiffs did not request to meet and confer before the
       City recommenced cleanup operations. The City responded to Plaintiffs’ June 30 letter within one day.

       Similarly, Plaintiffs raised a concern regarding the permanent signage posted before the Court issued
       the injunction. While we disagreed with Plaintiffs’ contentions and interpretations of the preliminary
       injunction, the City nonetheless agreed to place overlays on existing signage. As discussed above,
       the City posted over 3,100 overlays at approximately 800 locations in the City within less than a week
       after receiving Plaintiffs’ letter. Here, again, we have responded to Plaintiffs’ stated concerns and
       addressed them in an expedited manner.

       Since the Court issued the preliminary injunction, the City posted new permanent signage in
       compliance with injunction and posted over 3,100 overlays over existing permanent signage to
       address Plaintiffs’ concerns regarding compliance with the injunction. While the City’s comprehensive
       cleanups were suspended until just recently, the City implemented an updated CARE+ comprehensive
       cleaning notice and has ceased use of additional paper notices for items designed to be used as
       shelters. Moreover, during this same period, the City increased resources for its mobile hygiene units
       for encampments, including distribution of hand sanitizer, face masks, and personal protective
       equipment, initiated a tent-exchange program, and implemented COVID-19 testing for unhoused
       residents. The City has deployed existing department staff to serve as disaster services workers to
       assist in the operations of temporary housing facilities and other measures designed to help unhoused
       residents. The City and its employees are working hard to address its unhoused residents and
https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.01&popoutv2=1                                           3/6
8/13/2020 Case 2:19-cv-06182-DSF-PLA Document        Mail -82-15
                                                            Shayla R. Myers
                                                                      Filed - Outlook
                                                                               08/18/20 Page 5 of 7 Page ID
                                                      #:2511
       provide services in the existing and unprecedented    COVID-19 pandemic.

       We do not agree that the filing of an ex parte application for contempt is warranted or a good use of
       the Court’s or parties’ resources. The parties can accomplish more by collaborating to resolve these
       issues, as we have done here and on past occasions, while we continue to litigate the disputed legal
       issues on the merits. That said, if Plaintiffs still contend that a contempt motion is necessary
       notwithstanding the information above, then the City requests that Plaintiffs file the motion on regular
       notice. Based on the City’s response, exigent circumstances do not warrant seeking ex parte relief for
       adjudication of whether the City committed a technical violation of the preliminary injunction on three
       occasions by posting additional paper notices.

       We appreciate Plaintiffs’ cooperation and thank you again for deferring the filing on the ex parte to
       provide time for us to investigate Plaintiffs’ concerns and respond to the issues.

       Best regards,
       Felix

       Felix Lebron
       Deputy City Attorney
       Office of the Los Angeles City Attorney
       Business and Complex Litigation
       200 N. Main Street, Rm 675
       Los Angeles, CA 90012
       Tel: (213) 978-7559
       email: felix.lebron@lacity.org


       On Fri, Aug 7, 2020 at 11 35 AM Cathy Sweetser <catherine.sdshhh@gmail.com> wrote:
        Dear all,
        Please find attached a proposed joint stipulation on this issue. It sets forth the relevant facts,
        and is designed to attach the declaration mentioned in our previous letter and which was
        discussed on the phone yesterday.
        Catherine
        On Thu, Aug 6, 2020 at 9 01 PM Shayla R. Myers <SMyers@lafla.org> wrote:
              Gabriel,

              Thank you for the call this afternoon regarding Plaintiffs' contemplated ex parte application
              for an OSC re: contempt. It was encouraging to hear that counsel is in agreement that the
              City violated the Court's April 13, 2020 injunction by posting notices on July 30 and August
              3. It remains very concerning that the City did not take steps following the entry of the
              Court's preliminary injunction to ensure that the notices used by LA Sanitation conformed to
              the Court's order. Even more troubling is the the fact that the City still did not take steps
              after the Council vote on July 29 and prior to actually resuming the comprehensive
              cleanups.

              And as we discussed, while it may be the City's position that LA Sanitation simply did not
              amend the Notice of Major Cleaning to account for the Court's order, this does not account
              for LA Sanitation's use of the Notice re: Bulky Items on August 3. The use of these notices
              was consistent with the very public, very erroneous position taken by Council Member
              Buscaino regarding the Court's preliminary injunction, as well as the statements from LA
              Sanitation that we relayed to your ofﬁce in late June.


https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.01&popoutv2=1                                          4/6
8/13/2020   Case 2:19-cv-06182-DSF-PLA Document       Mail -82-15
                                                             Shayla R. Myers
                                                                       Filed - Outlook
                                                                                08/18/20 Page 6 of 7 Page ID
             These events more than justify Plaintiffs'#:2512
                                                        contemplated motion for contempt, but we remain
             committed to reaching agreements between the parties and avoiding judicial intervention
             whenever possible. As such, we will hold off ﬁling the ex parte application tomorrow, in
             order to give the parties more time to reach an agreement on a stipulation and declaration.

              We will circulate a draft stipulation tomorrow morning, and if the parties can reach
              agreement tomorrow on the contents, we will ﬁle that instead of our motion.

              Thanks,


              Shayla Myers | Senior Attorney
              Legal Aid Foundation of Los Angeles
              7000 S. Broadway | Los Angeles, CA 90003
              213.640.3983 direct | 213.640.3988 facsimile
              www.laﬂa.org | smyers@laﬂa.org




              From: Shayla R. Myers
              Sent: Thursday, August 6, 2020 2:13 PM
              To: Gabriel Dermer <gabriel.dermer@lacity.org>; Patricia Ursea <patricia.ursea@lacity.org>; Scott
              Marcus <Scott.Marcus@lacity.org>; Felix Lebron <felix.lebron@lacity.org>
              Cc: Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Cathy Sweetser
              <catherine.sdshhh@gmail.com>; Onufer, Michael <michael.onufer@kirkland.com>
              Subject: Garcia v. City of LA, Ex Parte Application for Order to Show Cause re: Contempt

              Counsel,

              Attached please find correspondence regarding Plaintiffs' contemplated Ex Parte
              Application for Order to Show Cause re: Contempt and Sanctions

              Thanks,

              Shayla

              Shayla Myers | Senior Attorney
              Legal Aid Foundation of Los Angeles
              7000 S. Broadway | Los Angeles, CA 90003
              213.640.3983 direct | 213.640.3988 facsimile
              www.laﬂa.org | smyers@laﬂa.org




              This message contains information from the Legal Aid Foundation of Los Angeles which may
              be confidential and/or privileged. If you are not an intended recipient, please refrain from any
              disclosure, copying, distribution or use of this information and note that such actions are
              prohibited. If you have received this transmission in error, kindly notify the sender and
              immediately delete this email and any files that may be attached.
https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.01&popoutv2=1                                          5/6
8/13/2020                                   Mail -82-15
            Case 2:19-cv-06182-DSF-PLA Document    Shayla R. Myers
                                                             Filed - Outlook
                                                                      08/18/20 Page 7 of 7 Page ID
                                             #:2513
            --
            Schonbrun Seplow Harris Hoffman & Zeldes LLP
            11543 W. Olympic Blvd.
            Los Angeles, CA 90064
            310.396-0731
            fax:310.399-7040
            www.losangelesemploymentlawyer.com
            www.sshhzlaw.com
       *****************Confidentiality Notice *************************
       This electronic message transmission contains information
       from the Office of the Los Angeles City Attorney, which may be confidential or protected by the
       attorney-client privilege and/or the work product doctrine. If you are not the intended recipient, be
       aware that any disclosure, copying,
       distribution or use of the content of this information is prohibited. If you have received this
       communication in error, please notify us immediately by e-mail and delete the original message and
       any attachments without reading or saving in any manner.
       ********************************************************************




https://outlook.ofﬁce.com/mail/deeplink?version=2020081002.01&popoutv2=1                                       6/6
